702 S.E.2d 501 (2010)
STATE
v.
Andrew William JARRETT.
No. 237P10.
Supreme Court of North Carolina.
October 7, 2010.
William L. Gardo, II, Hendersonville, for Andrew William Jarrett.
Sebastian Kielmanovich, Assistant Attorney General, Hal F. Askins, Special Deputy Attorney General, Kathryn E. Hathcock, Assistant Attorney General, for State of North Carolina.
David Roy Teddy, Shelby, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 8th of June 2010 by N.C. Advocates for Justice for Leave to File Amicus Curiae Brief:
"Motion Dismissed as Moot by order of the Court in conference this the 7th of October 2010."